Exhibit 10.1

 

AMENDMENT TO MASTER EXCHANGE AGREEMENT

 

This Amendment to the Master Exchange Agreement (this “Amendment”) is effective
as of April 23, 2020.

 

WHEREAS, Net Element, Inc., a Delaware corporation (the “Company”), and ESOUSA
Holdings, LLC, a New York limited liability company (the “Creditor”), are
parties to that certain Master Exchange Agreement, dated as of March 27, 2020
(the “Agreement”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

WHEREAS, Section 8(c) of the Agreement permits the Agreement to be amended by
amendment in writing signed by the Company and by the Creditor.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Creditor hereby agree that the Agreement shall be amended as
follows:

 

1.     Recitals. All of the recitals contained herein are true and correct and
are incorporated herein by this reference.

 

2.     Amendment. The definition of the Existing Debt and the Debt Amount in
second recital of the Agreement is hereby amended and restated by deleting “up
to $2,000,000 in principal amount and unpaid interest of a promissory note of
the Company or its direct or indirect subsidiaries” in the first sentence
thereof and inserting in its place “up to $5,000,000 in principal amount and
unpaid interest of one or more promissory notes of the Company or its direct or
indirect subsidiaries.”

 

3.     Limited Effect. Except as expressly amended and modified by this
Amendment, the Agreement shall continue to be, and shall remain, in full force
and effect in accordance with its terms.

 

4.     Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

5.     Counterparts. This Amendment may be executed simultaneously in any number
of counterparts. Each counterpart shall be deemed to be an original, and all
such counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Amendment.

 

IN WITNESS WHEREOF, the parties to this Amendment have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first set forth above.

 

 

 

NET ELEMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Oleg Firer

 

 

Name:  Oleg Firer

 

 

Title:    Chief Executive Officer

 

 

 

ESOUSA HOLDINGS, LLC 

 

 

 

 

 

 

By:

/s/ Michael Wach

 

 

Name:  Michael Wachs

 

 

Title:    Managing Member

 

 

 